Citation Nr: 0108506	
Decision Date: 03/22/01    Archive Date: 03/29/01

DOCKET NO.  00-05 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of death.


ATTORNEY FOR THE BOARD

Edward F. Flood, Associate Counsel


INTRODUCTION

The veteran had active service from September 1941 to August 
1942 and July 1945 to June 1946.  During his military 
service, the veteran was a prisoner of war from April 1942 to 
August 1942.  He was a member of the regular Philippine Army 
from July 1945 to June 1946.  The appellant is the veteran's 
surviving spouse.  

This matter comes to the Board of Veterans' Appeals from a 
November 1999 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila, Republic of the 
Philippines.  In that determination, the RO denied service 
connection for the cause of death because it was not a well-
grounded claim.  The appellant disagreed and this appeal 
ensured.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.   

REMAND

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  The appellant contends that the 
veteran's cause of death was related to his active military 
service.  Under pertinent law and VA regulations, a surviving 
spouse must show that a disability, incurred in or aggravated 
by service, was a principal or contributory cause of death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  A service-connected 
disability will be considered the principal cause of death 
when such a disability, singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  However, it is not 
sufficient to show that it causally shared in producing 
death, but rather it is necessary to establish a causal 
connection.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995); Lathan v. Brown, 7 Vet. App. 359 (1995).  VA 
regulations provide that certain diseases will be considered 
service-connected for former prisoners of war, if the disease 
or disability is found at any time after discharge or release 
from service, even though there is no record of such disease 
in service (except when evidence is presented to rebut the 
presumption pursuant to 38 C.F.R. § 3.307).  38 C.F.R. 
§ 3.309.

The appellant contends that the veteran's heart disease and 
tobacco use were service connected and contributed to his 
cause of death.  However, the RO has not made a decision 
based on these assertions.  Even so, the Board notes that the 
appellant filed her claim after June 9, 1998, when the 
Veterans Benefits Act became effective.  The Veterans Benefit 
Act states that service connection may only be granted if a 
tobacco-related disability manifested during service or 
within a presumptive period.  38 U.S.C.A. § 1103 (West 1991 & 
Supp. 2000).

Nevertheless, VA has a duty to assist the appellant in the 
development of facts pertinent to the claim of service 
connection for the veteran's cause of death as it relates to 
pulmonary tuberculosis and heart disease.  This obligation 
includes obtaining a medical opinion when such an opinion is 
"necessary" to make a decision on the claim, meaning that 
the record does not contain sufficient medical evidence for 
VA to make a decision.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000).  Here, the appellant has not been afforded an 
opportunity to have the veteran's records reviewed regarding 
the claimed service connection for cause of death related to 
pulmonary tuberculosis and heart disease.  Therefore, this 
case is REMANDED for the following development:

1. The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, is 
completed.  In particular, the RO 
should ensure that the new 
notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.   

2. Thereafter, the RO should schedule a 
medical review of the veteran's claims 
file and to determine, to the extent 
possible, the cause(s) and etiology of 
his  death.  The claims file and a 
copy of this REMAND must be made 
available to the  reviewer.  The 
reviewing physician should also be 
asked to opine, based on a thorough 
review of the claims file, whether 
pulmonary tuberculosis and heart 
disease was as least as likely as not 
related to the veteran's period of 
service.  In particular, the reviewer 
should comment on the significance of 
the veteran's affirmative response to 
the question whether he had swelling 
of the legs or feet while he was a 
prisoner of war.  (VA Form 10-0048, 
apparently prepared on or about 
February 27, 1991.)
 
3. When the aforementioned development 
has been completed, the RO should 
review the record to ensure it is in 
compliance with this REMAND.  If not, 
the RO should undertake remedial 
action.  See Stegall v. West, 11 Vet. 
App. 268, 270-71 (1998).

4. Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant 
and the appellant's representative, if 
any, should be provided a supplemental 
statement of the case (SSOC).  The 
SSOC must contain notice of all 
relevant actions taken on the claim 
for benefits, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

